PER CURIAM.
In this appeal lodged by the Board of County Commissioners of Kay County, Oklahoma, from the same order appealed from by other boards of county commissioners, in Causes Numbered 39321 and 39323, Okl., 363 P.2d 242; Okl., 363 P.2d 263, said plaintiff in error advances the same arguments for reversal that were urged under the appellant’s first two propositions, and determined to show insufficient ground for reversal, in Cause No. 39321, supra. The portion of our opinion in that case, relating thereto, is therefore adopted, by reference, as our opinion herein, without repetition.
Affirmed, and the period for filing a petition for rehearing herein is hereby reduced to 10 days from the date this opinion is filed.
WILLIAMS, C. J., BLACKBIRD, V. C. J., and WELCH, DAVISON, HALLEY, JOPINSON and BERRY, JJ., concur.
IRWIN, J., concurs specially.
JACKSON, J., dissents.